                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 

DR. ROBERT BRUGLER                                                            No. 4:15-CV-01031

                             Plaintiff,                                       (Judge Brann)

              v.

UNUM GROUP and PROVIDENT
LIFE AND ACCIDENT INSURANCE
COMPANY

                            Defendants.

                                                           MEMORANDUM OPINION

                                                               NOVEMBER 2, 2018

              Defendants Unum Group and Provident Life and Accident Insurance

Company (collectively, “Defendants”) moved for partial summary judgment on

Plaintiff Dr. Robert Brugler’s five-count complaint. For the reasons that follow,

Defendants’ motion will be granted.

I.            BACKGROUND1

              Dr. Brugler, a dentist, purchased from Defendants a long term disability

policy that provided him with monthly benefits if he were to become disabled and

unable to practice his profession. After being diagnosed with a retinal detachment

                                                            
1
       The following facts are derived from Defendants’ Statement of Material Facts (ECF No. 31-
       5), and Plaintiff’s Response to Defendants’ Statement of Material Facts (ECF No. 33), unless
       otherwise noted.
in his right eye, Dr. Brugler filed a claim for disability benefits under his policy.

Defendants paid Dr. Brugler benefits for a number of months and then sought to

determine whether his vision had improved.          Defendants conferred with Dr.

Brugler’s treating physician, and Dr. Brugler was ultimately referred to another

physician to conduct an independent medical examination.

      The independent medical examination concluded that Dr. Brugler’s claim

for disability was not medically supported. As a result, Defendants stopped paying

Dr. Brugler disability benefits. Sometime later, Dr. Brugler began receiving care

from a new physician. Defendants requested copies of Dr. Brugler’s new medical

records for further review. Defendants forwarded those records to the physician

who had conducted the initial independent medical examination, who again

concluded that Dr. Brugler continued to lack an indemnifiable disability.

      Dr. Brugler alleges he is entitled to disability benefits under the policy and

filed a five-count complaint against Defendants. Count I alleges a breach of

contract claim and seeks various monetary damages. Count II is a declaratory

judgment claim seeking to order Defendants to pay Dr. Brugler payments withheld

under the policy and requiring the Defendants to continue to make such payments

until Dr. Brugler’s treating physicians or other qualified specialists determine he is

not entitled to them.    Count III alleges an unfair trade practices claim under

Pennsylvania's Unfair Trade Practices and Consumer Protection Law, 73 P.S. §



                                        - 2 - 
201-203 et seq. Count IV alleges a statutory bad faith claim under 42 Pa.C.S.A. §

8371. Count V alleges a common law bad faith claim.

              Currently pending before the Court is Defendants’ motion for partial

summary judgment on Dr. Brugler’s declaratory judgment claim, unfair trade

practices claim, and statutory bad faith claim.2

II.           DISCUSSION

              A.             Standard of Review

              Summary judgment is granted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”3 A dispute is “genuine if a reasonable trier-of-fact could find in

favor of the non-movant,” and “material if it could affect the outcome of the

case.”4 To defeat a motion for summary judgment, then, the nonmoving party

must point to evidence in the record that would allow a jury to rule in that party’s

favor.5 When deciding whether to grant summary judgment, a court should draw

all reasonable inferences in favor of the non-moving party.6

                                                            
2
       Dr. Brugler stipulated to the dismissal of his common law bad faith claim (Count V), and
       demand for attorney fees and punitive damages sought in connection with his breach of
       contract claim (Count I).
3
       F.R.Civ.P. 56(a).
4
       Lichtenstein v. Univ. of Pittsburgh Medical Ctr., 691 F.3d 294, 300 (3d Cir. 2012) (citing
       Anderson v. Liberty Lobby, 477 U.S. 242, 248, 252 (1986)).
5
       F.R.Civ.P. 56(c)(1); Liberty Lobby, 477 U.S. at 249.
6
       Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation
       omitted).


                                                               - 3 - 
              B.             Declaratory Judgment Claim

              While Dr. Brugler’s papers7 seek relief under the Pennsylvania Declaratory

Judgment Act (42 Pa.C.S.A. § 7533), the Erie Doctrine mandates the application of

the Federal Declaratory Judgment Act in diversity cases.8 Under the Federal

Declaratory Judgment Act, a court “may declare the rights and other legal relations

of any interested party seeking such declaration, whether or not further relief is or

could be sought.”9 A federal court may entertain a declaratory judgment action

“when it finds that the declaratory relief sought “(i) will serve a useful purpose in

clarifying and settling the legal relations in issue; and (ii) will terminate and afford

relief from the uncertainty, insecurity, and controversy giving rise to the

proceeding.”10

              The essence of Dr. Brugler’s declaratory judgment action is whether

Defendants must provide him with benefits so long as his physician continues to

                                                            
7
       See Complaint (ECF No. 1) at ¶ 62; Brief in Opposition (ECF No. 34) at 16-17.
8
       Kelly v. Maxum Specialty Insurance Group, 868 F.3d 274, 281 n.4 (3d Cir. 2017). Dr.
       Brugler asserts that this Court has diversity jurisdiction pursuant to 28 U.S.C. §1332(a)
       because diversity of citizenship exists between the parties and the damages sought exceed
       $75,000. See Complaint (ECF No. 1) at 3.
9
       28 U.S.C. § 2201(a). See also F.R.Civ.P. 57. The United States Supreme Court has declared
       that “[d]istrict courts possess discretion in determining whether and when to entertain an
       action under the Declaratory Judgment Act, even when the suit otherwise satisfies subject
       matter jurisdictional prerequisites.” Brillhart v. Excess Insurance Company of America, 316
       U.S. 491 (1942). Indeed, district courts have “unique and substantial discretion in deciding
       whether to declare the rights of litigants.” MedImmune, Inc. v. Genentech, Inc., 549 U.S.
       118, 136 (2007); Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995).
10
       E.g., James ex rel. James v. Richman, 465 F.Supp.2d 395, 408 (M.D.Pa. 2006) (citation
       omitted).


                                                               - 4 - 
certify that he is disabled as defined by the policy.11 Narrowly tailoring this

Court’s discretionary declaratory judgment authority to address this specific issue

will resolve what appears to be a core dispute between the parties and would

clarify their legal relationships as they proceed in litigation.12 Accordingly, I will


                                                            
11
       See Plaintiff’s Opposition to the Defendants’ Motion for Partial Summary Judgment (ECF
       No. 34) at 16.
12
       Both parties have briefed this issue in their papers. Although Dr. Brugler does not cross-
       move for summary judgment, he does not identify what issues, if any, must be resolved by a
       jury in his declaratory judgment action.
       Additionally, pursuant to this discretionary declaratory judgment authority, courts have, at
       the motion to dismiss stage, dismissed declaratory judgment claims when they duplicate
       breach of contract claims within the same action. See, e.g., Morris v. American Nat. Ins.
       Corp., 4:13–CV–2236, 2015 WL 4092393, *8 n.7 (M.D.Pa. July 7, 2015) (describing
       declaratory judgment as “redundant in light of the breach of contract claim”); accord;
       Smithkline Beecham Corp. v. Continental Ins. Co., No. Civ.A. 04–2252, 2004 WL 1773713,
       at *2 (E.D.Pa. Aug. 4, 2004) (“Hence, because [Defendant’s] breach of contract claims
       require resolution of the same issues raised in [Defendant’s] declaratory judgment claims and
       because [Defendant] can be afforded full relief on its breach of contract claims, and will,
       therefore, suffer no prejudice from the dismissal of its declaratory judgment claims, the Court
       will decline to entertain [Defendant’s] claims for declaratory judgment.”). Cf. Landau v.
       Viridian Energy PA LLC, 223 F.Supp.3d 401, 421022 (E.D.Pa. 2016) (refusing to dismiss
       duplicative declaratory judgment claim when it served as potential basis for class
       certification under Federal Rule of Civil Procedure 23(b)(2) and dismissal would prejudice
       plaintiff). In those cases, courts are concerned by redundant litigation when plaintiffs’
       declaratory judgment claims raise the same issues and seek the same relief as in their breach
       of contract claims. As Defendants suggest, concerns of duplicative litigation are present
       here. On the one hand, in his breach of contract claim Dr. Brugler seeks monetary damages
       and “such other relief as the Court deems just and proper.” See Complaint (ECF No. 1) at
       11. On the other hand, in his declaratory judgment claim Dr. Brugler seeks monetary
       damages and an order that “permanently requir[es] the Defendants to continue to make such
       payments until Plaintiff’s treating physicians or other qualified specialists who regularly and
       routinely treat the Plaintiff conclude that he is not entitled thereto.” Id. at 13. Determining
       what relief Dr. Brugler may be entitled to under either claim requires resolution of the same
       issue—interpreting the insurance policy. While this Court is mindful of Defendants’
       concerns that elements of Dr. Brugler’s breach of contract and declaratory judgment claims
       may overlap, I will not avoid the declaratory judgment claim now simply by labeling it
       “duplicative.” Providing parties with an intellectual ruling at this stage of the litigation may
       clarify the legal relationships at issue and eliminate some lurking uncertainty.


                                                               - 5 - 
turn to Dr. Brugler’s disability insurance policy, which in Pennsylvania, is a

question of law.13

              When interpreting an insurance policy, a court must “ascertain the parties’

intentions as manifested by the policy’s terms.”14 A court must read the policy as

a whole.15 If the language of the policy is clear, the Court gives effect to the

language’s plain meaning; but if the terms are ambiguous, the terms are construed

in favor of the insured.16

              The policy states in pertinent part:

              Physician means any person other than you who is licensed by law,
              and is acting within the scope of the license, to treat Injuries or
              Sickness which results in covered loss.
              …
              Total Disability or totally disabled means that due to Injuries or
              Sickness you are not able to perform the substantial and material
              duties of Your Occupation.

              To be considered totally disabled, you must be receiving care by a
              Physician which is appropriate for the condition causing the disability.
                                                            
13
       See Kvaerner Metals Div. of Kvaerner U.S., Inc. v. Commercial Union Ins. Co., 589 Pa. 317,
       908 A.2d 888, 897 (Pa.2006) (internal citations omitted) (explaining that interpretation of an
       insurance policy is a question of law). The state where the insurance policy was “issued and
       delivered” is the state whose laws govern the policy’s interpretation—here, Pennsylvania.
       Pittsburgh Bridge and Iron Works v. Liberty Mut. Ins. Co., 444 F.2d 1286, 1288 n.2 (3d Cir.
       1971) (citing  Varas v. Crown Life Ins. Co., 203 A.2d 505 (Pa. Super. 1964). The record
       appears to suggest that Pennsylvania is the state of “issuance and delivery.” Both Dr.
       Brugler and Defendants cite to Pennsylvania law in their papers, and neither argue that the
       outcome of this case would differ by applying the law of any other state whose law could
       apply.
14
       Id.
15
       Ramara, Inc. v. Westfield, Ins. Co., 814 F.3d 660, 676-77 (3d Cir. 2017).
16
       Id.


                                                               - 6 - 
              We will waive this requirement when we deem continued care would
              be of no benefit to you.
              …
              PROOF OF LOSS
              When your claim is for monthly payment for a continuing loss, you
              must give us written proof of loss within 90 days after the end of each
              month for which we are liable. For any other loss, written proof must
              be given within 90 days after such loss. 17
              …
              PHYSICAL EXAMINATIONS
              We, at our expense, have the right to have you examined as often as is
              reasonable while a claim is pending

              Dr. Brugler hones in on this language—“[t]o be considered totally disabled,

you must be receiving care by a Physician which is appropriate for the condition

causing the disability”—and argues that he is entitled to disability benefits as long

as his treating physician concludes that he is disabled.18                 Defendants argue that

such a construction has no basis in the language of the policy or applicable law.19

              Dr. Brugler’s argument fails because the plain language of that statement

contravenes his construction. First, the language of the policy is clear and we give

effect to its plain meaning: to receive benefits under the policy an insured must

have a (1) a qualifying disability, (2) be receiving care for that disability by a
                                                            
17
       See Exhibit 1 (ECF No. 34-1) at 15, 31
18
       See Plaintiff’s Opposition to the Defendants’ Motion for Partial Summary Judgment (ECF
       No. 34) at 15-16 (“[T]he [p]olicy is clear. Provided the Plaintiff’s treating physician supplied
       the necessary information required under the terms of the Policy, benefits would continue to
       flow to the Plaintiff.”); Id. (“[N]owhere does the Policy provide or warn a consumer that
       disability benefits could be terminated if the Defendants simply obtained a physician’s report
       that, for all intents and purposes, disagreed with the physician treating or managing the
       insured’s care.”).
19
       See Brief in Support (ECF No. 32) at 10-16; Reply Brief (ECF No. 41) at 14-15.


                                                               - 7 - 
physician, and (3) must file a monthly claim proving the disability. Specifically,

“[t]o be considered totally disabled, you must be receiving care by a Physician

which is appropriate for the condition causing the disability” means that for an

insured to be considered totally disabled, a physician must be providing treatment

to the insured for the injury giving rise to the disability.                      The reasonable

interpretation of this language is that an insured must be receiving care by a

physician as a condition precedent to coverage.20 The language does not crown Dr.

Brugler’s treating physician as the sole arbiter of his disability claim.

              Second, the fact that the policy confers upon the insurer a right to

independently investigate the insured’s claim at the insurer’s expense further

undermines Dr. Brugler’s proffered interpretation.                      The policy states that

Defendants have the right to have Dr. Brugler examined “as often as reasonable.”

This clause comports with well-settled principles of insurance law permitting




                                                            
20
       Indeed, other courts who have confronted this language have construed this provision as a
       condition precedent or otherwise examined it to determine whether the physician’s level of
       care was appropriate. Dr. Brugler’s papers do not cite to any authority supporting his
       interpretation. My independent search yielded none. See, e.g., Brosnan v. Provident Life and
       Acc. Ins. Co., 31 F.Supp.2d 460, 464 n.3 (E.D.Pa. 1998) (allowing jury to decide whether
       under that provision insured received adequate care); Reznick v. Provident Life and Accident
       Ins. Co., 364 F.Supp.2d 635, 638 (E.D. Mich. 2005) (“The Court interprets the condition of
       “receiving care by a Physician which is appropriate” as imposing on the insured a duty to
       seek and accept appropriate care.”); accord Provident Life and Accident Ins. Co. v. Van
       Gemert, 262 F.Supp.2d 1047 (C.D.Cal.2003) (interpreting “appropriate care” provision as
       whether such care “would be determined objectively as the treatment a patient would make a
       reasonable decision to accept after duly considering the opinions of medical professionals.”).


                                                               - 8 - 
insurers to rely on independent medical evaluations when investigating claims.21

This language also gives notice to the insured that he or she may be examined by a

physician hired by the insurer, undermining to Dr. Brugler’s argument that the

policy fails to warn him that a physician hired by the insurer may terminate his

benefits.22

              Third, while Dr. Brugler’s papers are unclear as to whether he argues the

term “Physician” is either ambiguous or means that only his treating physician can

certify a disability, such an argument does not support his proffered interpretation.

The term “physician,” though broad, is not ambiguous. Physician is defined as

“any person other than you who is licensed by law, and is acting within the scope

of the license, to treat Injuries or Sickness which results in covered loss.” This

means that a physician with authority to act under the policy could be treating Dr.

Brugler, or be employed by the insurance company. This language may be broad;

but its breadth does not generate ambiguity.23


                                                            
21
       See Neal v. State Farm Mut. Auto. Ins. Co., No. 1:13–cv–02309, 2015 WL 2250153, at *5
       (M.D.Pa. May 12, 2015) (citing Wedemeyer v. U .S. Life Ins. Co. In City of New York, No.
       05–6263, 2007 WL 710290, at *10 (E.D.Pa. Mar. 6, 2007); Seidman v. Minnesota Mut. Life
       Ins. Co., 40 F.Supp.2d 590 (E.D.Pa.1997)).
22
       Dr. Brugler’s papers fail to cite to any legal authority supporting such a construction.
23
       See United States v. Yusuf, No. 05–3019, 2006 WL 2578380, at *3 (3d Cir. Sept. 7,
       2006) (holding that the contract at issue was not ambiguous because the terms
       were broad and unqualified as opposed to vague or obscure words subject to a double
       meaning) (quoting Landtect Corp. v. State Mut. Life Assurance Co. of Am., 605 F.2d 75, 80
       (3d Cir.1979); Steuart v. McChesney, 444 A.2d 659, 663 (Pa.1982) (“[T]he meaning of
       language cannot be distorted to establish the ambiguity.”).


                                                               - 9 - 
              Accordingly, because Dr. Brugler’s interpretation as to who may certify his

disability is incorrect and there are no genuine issues of material fact precluding us

from making this termination as a matter of law, this Court grants summary

judgment in favor of Defendants on Dr. Brugler’s declaratory judgment claim.

              As the parties proceed in this litigation, the Court reiterates that it is using its

discretionary declaratory judgment authority to resolve in Defendants’ favor only

the narrow issue brought to bear at summary judgment. Granting summary

judgment on Dr. Brugler’s declaratory judgment claim does not prevent Dr.

Brugler from recovering damages he otherwise may be entitled to under his breach

of contract claim.24

              C.             Unfair Trade Practices Claim

              Defendants also contend that Dr. Brugler’s unfair trade practices claim is not

actionable under Pennsylvania's Unfair Trade Practices and Consumer Protection

Law (UTPCPL), 73 P.S. § 201–203, et seq, because it alleges nonfeasance rather

than malfeasance.



                                                            
24
       See Nova Financial Holdings Inc. v. Bancinsure, Inc., Civil Action No. 11–07840, 2012 WL
       1322932, at *4 (E.D.Pa. Apr. 17, 2012) (explaining that dismissal of declaratory judgment
       action did not prejudice plaintiff in pursuing breach of contract claim). Even if the parties
       had moved for summary judgment on the breach of contract claim, we would decline to grant
       it. Dr. Brugler’s physicians opine that he continues to be disabled and disputes the reliability
       of the medical tests used by defendants to deny his claim. Defendants insist that he is not in
       fact disabled and defend their reliance on those tests. Thus, whether Dr. Brugler is in fact
       disabled presents a genuine dispute of material fact for a jury to resolve.


                                                               - 10 - 
              The purpose of the UTPCPL is “to protect the public from fraud and

deceptive business practices” and provides relief for malfeasance, not

nonfeasance.25                           Malfeasance means a contractual obligation was performed

improperly.26                        Nonfeasance means a party failed to perform.27 To determine

whether a plaintiff alleges malfeasance or nonfeasance, courts have looked to the

essence of the plaintiff’s complaint.28 It is well-established that an insurer’s refusal

to pay benefits to its insured is nonfeasance, and therefore, not actionable under the

UTPCPL.29

              Here, the essence of Dr. Brugler’s complaint is that Defendants failed to pay

him the disability benefits he believes he should receive under the policy.30                    It

appears that Dr. Brugler’s papers attempt to argue malfeasance by suggesting that

the physicians employed by Defendants used unreliable methods to deny Dr.


                                                            
25
       Gardner v. State Farm Fire & Cas. Co., 544 F.3d 553, 564 (3d Cir. 2008); see Horowitz v.
       Fed. Kemper Life Assur. Co., 57 F.3d 300, 307 (3d Cir. 1995) (“Only malfeasance, the
       improper performance of a contractual obligation, raises a cause of action under the
       [UTPCPL], and an insurer's mere refusal to pay a claim which constitutes nonfeasance, the
       failure to perform a contractual duty, is not actionable.”).
26
       Zaloga v. Provident Life & Acc. Ins. Co. of Am., 671 F.Supp.2d 623, 632 (M.D.Pa. 2009).
27
       Id.
28
       See, e.g., Klinger v. State Farm Mut. Auto. Ins. Co., 895 F.Supp. 709, 718 (M.D.Pa.1995);
       accord Cantor v. The Equitable Life Assurance Society of the U.S., No. 97-5711, 1999 WL
       219786, at *5 (E.D.Pa. Apr. 12, 1999).
29
       See, e.g., Klinger, 895 F.Supp. at 718 (citing Gordon v. Pennsylvania Blue Shield, 548 A.2d
       600, 602 (Pa. Super 1988); Horowitz, 57 F.3d at 307; Riddell v. State Farm Fire & Casualty
       Co., No. 91-1461, 1992 WL 209971, *7 (M.D.Pa. July 9, 1992).
30
       See Complaint (ECF No. 1) at ¶¶ 79-82.


                                                               - 11 - 
Brugler disability benefits.31 But Dr. Brugler fails to identify any legal authority

suggesting such behavior equals malfeasance as opposed to nonfeasance.32 Even if

Dr. Brugler’s papers characterize Defendants’ claims handling process as

reckless,33 that characterization does not morph nonfeasance into malfeasance.34

Because Defendants’ failure to pay disability benefits is nonfeasance and therefore

not actionable under the UTPCPL, Defendants are entitled to summary judgment

on Dr. Brugler’s UTPCPL claim.

              D.             Bad Faith Claim

              Defendants additionally argue they did not act in bad faith because they had

a reasonable basis to deny Dr. Brugler disability benefits under the policy.

              To prevail on a claim for statutory bad faith under 42 Pa.C.S.A. § 8371, a

plaintiff must “present clear and convincing evidence (1) that the insurer did not

have a reasonable basis for denying benefits under the policy and (2) that the

insurer knew of or recklessly disregarded its lack of a reasonable basis.”35 To


                                                            
31
       See Brief in Opposition (ECF No. 34) at 18-19.
32
       In fact, Dr. Brugler identifies no legal authority whatsoever in opposing Defendants’ motion
       for summary judgment on the UTPCPL claim.
33
       See Complaint (ECF No. 1) at ¶ 82.
34
       See, e.g., Klinger, 895 F.Supp. at 718 (rejecting plaintiff’s characterization that insurer’s
       reckless handling of his insurance claims amounted to misfeasance” because “regardless of
       the language used by [plaintiff] to describe [defendant’s] conduct, the allegation is the same:
       he is challenging [defendant’s] failure to pay insurance benefits in a timely fashion”).
35
       Rancosky v. Washington National Insurance Co., 170 A.3d 364, 377 (Pa. 2017); accord Post
       v. St. Paul Travelers Ins. Co., 691 F.3d 500, 543 (3d Cir. 2012).


                                                               - 12 - 
prove bad faith, the plaintiff's burden is substantial: “Bad faith must be proven by

clear and convincing evidence and not merely insinuated.                                 This heightened

standard requires evidence so clear, direct, weighty and convincing as to enable a

clear conviction, without hesitation, about whether or not the defendants acted in

bad faith.”36

              Here, Dr. Brugler cannot meet this burden because Defendants had a

reasonable basis to deny his claim.37                           First, when making a claim determination,

an insurer may reasonably rely on the findings of an independent medical

examination—“even in the face of contrary medical opinions.”38 Defendants relied

upon an independent medical examination conducted by Dr. Schaffer to conclude

that Dr. Brugler was no longer disabled under the policy.39 While Dr. Brugler

alleges Defendants improperly favored Dr. Schaffer’s opinion over that of Dr.




                                                            
36
       Post, 691 F.3d at 543; JC. Penney Life Ins. Co. v. Pilosi, 393 F.3d 356, 367 (3d Cir. 2004)
       (explaining plaintiff’s burden at summary judgment is “commensurately high in light of the
       substantive evidentiary burden [she faces] at trial”).
37
       Amica Mut. Ins. Co. v. Fogel, 656 F.3d 167, 179 (3d Cir. 2011) (explaining that an insurer
       defeats a plaintiff’s bad faith claim by showing that it had a reasonable basis to deny the
       claim).
38
       Neal v. State Farm Mut. Auto. Ins. Co., No. 1:13–cv–02309, 2015 WL 2250153, at *5
       (M.D.Pa. May 12, 2015) (citing Wedemeyer v. U .S. Life Ins. Co. In City of New York, No.
       05–6263, 2007 WL 710290, at *10 (E.D.Pa. Mar. 6, 2007); Seidman v. Minnesota Mut. Life
       Ins. Co., 40 F.Supp.2d 590 (E.D.Pa.1997)).
39
       See Exhibit 11 (ECF No. 31-5) at 81-85; Exhibit 12 (ECF No. 31-5) at 87-91.


                                                               - 13 - 
Brugler’s own treating physicians and specialists, “an insurer is not required to

give greater credence to opinions of treating medical providers.”40

              Second, this record does not yield an inference that Defendants acted

frivolously or with an “unfounded refusal” to pay.41 There is ample, undisputed

record evidence showing that Defendants, after conducting a thorough

investigation of Dr. Brugler’s claim, had a reasonable basis to deny his disability

claim.42 The parties agree that, after Dr. Brugler filed his disability claim in 2012,

Defendants obtained his medical and occupational information, and asked their in-

house physician, Dr. Judith Cohen, to complete a medical review.43 In accordance

with Dr. Cohen’s findings, Defendants concluded Dr. Brugler was totally disabled,

but suggested revisiting his condition in four to six months to determine whether

his vision had improved.44 Defendants revisited Dr. Brugler’s condition in 2013,

spoke with Dr. Brugler’s treating physician, and decided to schedule an


                                                            
40
       Wedemeyer, 2007 WL 710290, at *10 (“[A]n insurer is not required to give greater credence
       to opinions of treating medical providers.”); Seidman, 40 F.Supp.2d at 594.
41
       Amica Mut. Ins. Co. v. Fogel, 656 F.3d 167, 179 (3d Cir. 2011) (quoting Terletsky v.
       Prudential Property & Casualty Co., 649 A.2d 680, 688 (Pa. Super. 1994)); see UPMC
       Health Sys. v. Metro. Life. Ins. Co., 391 F.3d 497, 506 (3d Cir.2004) (describing the “the
       essence of a bad faith claim” as “the unreasonable and intentional (or reckless) denial of
       benefits”).
42
       Wedemeyer, 2007 WL 710290, at *15.
43
       Defendant’s Statement of Facts (ECF 31-5) at ¶ 10-11; Plaintiff’s Statement of Facts (ECF
       33) at 10-11.
44
       Defendant’s Statement of Facts (ECF 31-5) at ¶ 11-12; Plaintiff’s Statement of Facts (ECF
       33) at 11-12.


                                                               - 14 - 
independent medical evaluation with Dr. Michael Schaffer.45 After Dr. Schaffer

concluded that Dr. Brugler’s disability claim was not medically supported,

Defendants terminated Dr. Brugler’s disability benefits.46                      When Dr. Brugler

received care from a new physician, Defendants requested copies of his new

medical records for review.47 After reviewing those new records, Dr. Schaffer

affirmed his prior conclusion that Dr. Brugler’s medical issues did not support his

disability claim.48

              Third, an insurer has a right to evaluate legitimate coverage issues49 and

does not act in bad faith by aggressively protecting its interests.50                Although Dr.

Brugler insinuates that Dr. Cohen “sought from the outset to find a ‘test’ that could

result in the denial of his claim,” 51 Dr. Brugler’s papers fail to identify where the

record supports such an inference, and this Court on its own review finds none,


                                                            
45
       Defendant’s Statement of Facts (ECF 31-5) at ¶ 13-16; Plaintiff’s Statement of Facts (ECF
       33) at 13-16.
46
       Defendant’s Statement of Facts (ECF 31-5) at ¶ 17-18; Plaintiff’s Statement of Facts (ECF
       33) at 17-18.
47
       Defendant’s Statement of Facts (ECF 31-5) at ¶ 19-20; Plaintiff’s Statement of Facts (ECF
       33) at 19-20.
48
       Defendant’s Statement of Facts (ECF 31-5) at ¶ 22-23; Plaintiff’s Statement of Facts (ECF
       33) at 22-23.
49
       J.C. Penney Life Ins. Co. v. Pilosi, 393 F.3d 356, 368 (3d Cir. 2004) (“[A]n insurer is not
       bound to submerge its own interest in order that the insured's interests may be made
       paramount, and an insurer does not act in bad faith by investigating and litigating legitimate
       issues of coverage.”).
50
       Post v. St. Paul Travelers Ins. Co., 691 F.3d 500, 543 (3d Cir. 2012).
51
       See Brief in Opposition (ECF No. 34) at 24.


                                                               - 15 - 
especially since conduct insinuating bad faith is insufficient to establish bad faith

as a matter of law.52 While Dr. Brugler objects that Defendants procured his golf

scores and conducted searches about his business to see if they could somehow

discredit his claim, he points to no authority setting forth that Defendants’ claims

handling procedures were improper, or that their methods otherwise went beyond

mere negligence and constituted conduct amounting to bad faith.53

              Because no reasonable jury could find in Dr. Brugler’s favor, Defendants’

motion for summary judgement is granted on Dr. Brugler’s bad faith claim.54

 




                                                            
52
       See Post, 691 F.3d at 523 (“Even questionable conduct giving the appearance of bad faith is
       not sufficient to establish [bad faith] so long as the insurer had a reasonable basis to deny
       coverage.”).
53
       Lehman v. Victoria Fire & Cas. Ins. Co., No. 09–1542, 2011 WL 2457928, at *10 (W.D.Pa.
       June 16, 2011) (“[A]lthough these and the other so-called ‘inadequacies' in the investigation
       could be considered negligent or indicative of poor judgment, they are insufficient to sustain
       a bad faith claim.”); Krisa v. The Equitable Life Assurance Soc'y, 113 F.Supp.2d 694, 704
       (M.D.Pa.2000) (“The insurance company also is not required to show the process by which it
       reached its conclusion was flawless or that the investigatory methods it employed eliminated
       possibilities at odds with its conclusion.”).
54
       Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).


                                                               - 16 - 
III.   CONCLUSION

       For the reasons discussed above, Defendants’ partial motion for summary

judgment will be granted. An appropriate Order follows.

                                               BY THE COURT:



                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                     - 17 - 
